    Case: 3:20-cv-50381 Document #: 26 Filed: 12/23/20 Page 1 of 1 PageID #:68




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS
                        WESTERN DIVISION

Yosuf Chaudhry, et al.,               )
           Plaintiff,                 )            Case No: 3:20 CV 50381
                                      )
            v.                        )
                                      )            Judge: Iain D. Johnston
Community Unit School District 300    )
Board of Education, et al.,           )
              Defendants.             )


                                     ORDER

       On 12/8/2020, Magistrate Judge Jensen held a telephonic hearing on
Defendant Thorsen’s unopposed motion to vacate [20] the Clerk’s entry of default
[15], after which Judge Jensen entered a Report and Recommendation [25] that the
entry of default be granted. Any objections were due 12/22/2020. In the absence of
any objection, and having reviewed the Report and Recommendation, the Court
accepts the recommendation and grants the motion to vacate the Clerk’s entry of
default.

Date: 12/23/2020                                   /s/ Iain D. Johnston
                                                   U.S. District Judge
